   Case: 1:17-cv-02849 Document #: 277 Filed: 01/22/20 Page 1 of 28 PageID #:9458




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION


A.J. and R.J., minor children, by                       )
Rahul Julka, their father and next friend,              )
RAHUL JULKA, and KOMAL JULKA,                           )
                                                        )
                  Plaintiffs,                           )
                                                        )
                  vs.                                   )       Case No. 17 C 2849
                                                        )
BOARD OF EDUCATION FOR BUTLER                           )
ILLINOIS SCHOOL DISTRICT #53,                           )
HEIDI WENNSTROM, KELLY VOLIVA,                          )
and ALAN HANZLIK,                                       )
                                                        )
                  Defendants.                           )


    PLAINTIFFS’ MOTION AND MEMORANDUM IN SUPPORT OF A NEW TRIAL

         Plaintiffs’, A.J. and R.J., minor children, by Rahul Julka, their father and next friend, Rahul

Julka and Komal Julka, move this Honorable Court for a New Trial, pursuant to Federal Rules of

Civil Procedure 59 and 60. In support thereof, Plaintiffs state as follows:




                                                    i
4843-4145-6306, v. 1
     Case: 1:17-cv-02849 Document #: 277 Filed: 01/22/20 Page 2 of 28 PageID #:9459




                                                     TABLE OF CONTENTS

I.      Introduction ........................................................................................................................... 1
II. Rule 59 Standard For A New Trial and Rule 60 Standard for Relief From Judgment. 1
     A. Defendants’ Changed Position Caused Unfair Surprise to Plaintiffs and Requires the
        Grant of New Trial. ........................................................................................................... 4
     B. The Jury’s Verdicts Were Against the Manifest Weight of the Evidence. ................. 22
III. Conclusion ............................................................................................................................ 24

                                                  TABLE OF AUTHORITIES

CASES

ABM Marking, Inc. v. Zanasi Fratelli, S.R.L., 353 F.3d 541 (7th Cir. 2003) ............................... 23
Andrews v. CBOCS West, Inc., No. 09-cv-1025-WDS-SCW, 2011 U.S. Dist. LEXIS 17505, 2011
     WL 722606 (S.D. Ill. Feb. 23, 2011) ........................................................................................ 15
Antevski v. Volkswagenwerk Aktiengesellschaft, 4 F.3d 537 (7th Cir. 1993) ................................. 4
Barber v. City of Chi., 725 F.3d 702, 715 (7th Cir. 2013) .............................................................. 2
Becton Dickinson & Co. v. Tyco Healthcare Group LP, No. 02-1694, 2006 WL 890995m(D.
     Del. Mar. 31, 2006) ..................................................................................................................... 3
Bob Willow Motors, Inc. v. Gen. Motors Corp., 872 F.2d 788 (7th Cir. 1989) ............................ 22
Brandt v. Vulcan, Inc., 30 F. 3d 752 (7th Cir. 1994) ...................................................................... 2
Byrd v. Blue Ridge Rural Elec. Coop., Inc., 356 U.S. 525 (1958)................................................ 22
Christmas v. City of Chicago, 682 F.3d 632 (7th Cir. 2012) .......................................................... 3
Conway v. Chem. Leaman Tank Lines, Inc., 687 F.2d 108 (5th Cir.1982)..................................... 3
Fast Food Gourmet, Inc. v. Little Lady Foods, Inc., No. 05 C 760, 2007 U.S. Dist. LEXIS 77439,
     2007 WL 3052944 (N.D. Ill. Oct. 18, 2007) ............................................................................. 14
Gasperini v. Ctr. for Humanities, Inc., 518 U.S. 415 (1996) ....................................................... 22
Goldman v. Checker Taxi Co., 325 F.2d 853 (7th Cir. 1963)....................................................... 15
Hillard v. Hagranes, 197 F.R.D. 358 (N.D. Ill. Feb. 4, 2000) ....................................................... 3
Kiefel v. Las Vegas Hacienda, 404 F.2d 1163 (7th Cir. 1969) ....................................................... 3
Lonsdorf v. Seefeldt, 47 F.3d 893 (7th Cir. 1995)..................................................................... 4, 21
Mejia v. Cook County., Ill., 650 F.3d 631 (7th Cir. 2011) .............................................................. 2
Montgomery Ward & Co. v. Duncan, 311 U.S. 243 (1940) ......................................................... 22



                                                                        ii
4843-4145-6306, v. 1
   Case: 1:17-cv-02849 Document #: 277 Filed: 01/22/20 Page 3 of 28 PageID #:9460




Perez-Perez v. Popular Leasing Rental, Inc., 993 F.2d 281 (1st Cir. 1993) .................................. 3
Sanford v. Crittenden Mem'l Hosp., 141 F.3d 882 (8th Cir. 1998) ................................................ 3
Talbert v. City of Chicago, 236 F.R.D. 415 (N.D. Ill. 2006) ........................................................ 14
Thompson v. City of Chicago, 722 F.3d 963 (7th Cir. 2013)...................................................... 2, 3
Ty, Inc. v. Softbelly’s Inc., 353 F.3d 528 (7th Cir. 2003).............................................................. 21
United States v. Procter & Gamble Co., 356 U.S. 677 (1958) ..................................................... 15
United States v. Shepard, 576 F.2d 723 (7th Cir. 1978) ................................................................. 3
United States v. Walker, 652 F.2d 708 (7th Cir. 1981)............................................................... 2, 3
United States v. Washington, 184 F.3d 653 (7th Cir. 1999) ......................................................... 22
Walden v. City of Chicago, 846 F. Supp.2d 963 (N.D. Ill. 2012) ................................................... 2
White v. Anthology, Inc., 2009 WL 4215096 (N.D. Ill. Nov. 16, 2009) ......................................... 4
Wilson v. City of Chicago, 6 F.3d 1233 (7th Cir. 1993) ................................................................. 2

RULES

Federal Rule of Civil Procedure 26(e) .......................................................................................... 14
Federal Rule of Civil Procedure 59(a) ........................................................................................ 1, 4
Federal Rule of Civil Procedure 60(b)(3), ................................................................................ 4, 21




                                                                iii
4843-4145-6306, v. 1
   Case: 1:17-cv-02849 Document #: 277 Filed: 01/22/20 Page 4 of 28 PageID #:9461




    I.        Introduction

          A jury trial in the above-captioned matter commenced on December 16, 2019. Prior to the

trial and per this Court’s standing order, a pretrial conference was held on December 3, 2019. At

said pretrial conference, both parties produced motions in limine, witness lists, proposed jury

instructions, and proposed trial exhibits. In compliance with this Court’s standing order for pretrial

conferences, each party submitted their theory of the case. At this time, nor at any time prior to the

pretrial conference, did Defendants ever assert a theory that the totality of Defendants’ actions

giving rise to this litigation, were a mistake. This defense was inappropriately asserted for the first

time at trial, after over four years of extensive discovery and related litigation. In addition,

Defendants, for the first time asserted that the Jain investigation justified their conduct and the

sanctions imposed against the Julkas. Finally, a new trial is warranted because Defendants failed

to disclose evidence required by Federal Rule of Civil Procedure 26(e). In the alternative, Plaintiffs

are entitled to a new trial pursuant to Federal Rule of Civil Procedure 60(b)(3) because Defendants

presented false testimony. The cumulative effect resulted in Plaintiffs failure to receive a fair trial.

Plaintiffs produced evidence that supported a verdict in their favor and the jury’s ruling was against

the manifest weight of the evidence. Additionally, Defendants misconduct, misrepresentations and

fraud caused unfair prejudice to the Plaintiffs and warrant a new trial. Thus, for all the reasons

stated below, Plaintiffs should be entitled to a new trial.

    II.       Rule 59 Standard For A New Trial and Rule 60 Standard for Relief From
              Judgment.

          Federal Rule of Civil Procedure 59(a) provides that a new trial may be granted “for any

reason for which a new trial has heretofore been granted in an action at law in federal court.” Fed.

R. Civ. P 59(a). Under Fed. R. Civ. P. 59, a district court has the power to grant a new trial “if the

verdict was against the weight of the evidence.” Mejia v. Cook County., Ill., 650 F.3d 631, 633



                                                   1
4843-4145-6306, v. 1
   Case: 1:17-cv-02849 Document #: 277 Filed: 01/22/20 Page 5 of 28 PageID #:9462




(7th Cir. 2011) (collecting cases). Courts should not view the evidence in the light most favorable

to the non-movant; instead, the evidence should be viewed “neutrally,” and courts are free to weigh

the evidence when deciding whether to grant a new trial. Mejia, 650 F.3d at 634. Similarly, an

error concerning admitting or excluding evidence warrants a new trial when it causes prejudice to

the substantial rights of a party, i.e., if there is a “significant chance that the error affected the jury's

verdict.” Barber v. City of Chi., 725 F.3d 702, 715 (7th Cir. 2013).

         Importantly, a new trial is warranted based upon a party’s misconduct, including, discovery

violations, if the moving party “demonstrate[s] both that misconduct occurred and that it

prejudiced him.” Brandt v. Vulcan, Inc., 30 F. 3d 752, 758 (7th Cir. 1994). As former Chief Judge

Castillo aptly explained in granting a new trial in another case:

         The improper conduct tainted the trial from opening statements through closing
         arguments, and the Court is not confident that the sustained objections,
         admonishing of counsel, and jury instructions sufficiently minimized the harm that
         resulted from the numerous inappropriate statements, questions, and arguments that
         occurred throughout trial. While there is sufficient evidence that the pattern of
         misconduct by the City’s attorneys was intentional, their repeated disregard for the
         Court’s rulings and careless presentation of barred evidence to the jury prejudiced
         Walden’s case and entitle him to a new trial.

         There must be a bright line between aggressive advocacy and “win-at-all costs”
         unethical conduct. This bright line has been crossed by defense counsel’s repeated
         ill-advised actions in this case. Walden is not entitled to a perfect trial nor is he
         guarantee success at trial. Instead, he is entitled to a fair trial conducted within the
         legitimate contours of advocacy he did not receive one.

Walden v. City of Chicago, 846 F. Supp.2d 963, 980 (N.D. Ill. 2012).

         A new trial is also fitting where a court abuses its discretion in admitting or excluding

evidence, so long as the error or errors were not harmless. See Thompson v. City of Chicago, 722

F.3d 963, 971 (7th Cir. 2013); see also Wilson v. City of Chicago, 6 F.3d 1233, 1238 (7th Cir.

1993); United States v. Walker, 652 F.2d 708, 714 (7th Cir. 1981) (“An error is harmless only if

are convinced that the error did not influence the jury, or had but very slight effect, and can say



                                                     2
4843-4145-6306, v. 1
   Case: 1:17-cv-02849 Document #: 277 Filed: 01/22/20 Page 6 of 28 PageID #:9463




with fair assurance, after pondering all that happened without stripping the erroneous action from

the whole, that the judgment was not substantially swayed by the error.”) (internal formatting

omitted) (citing United States v. Shepard, 576 F.2d 723-24 (7th Cir. 1978). “Surprise during trial,

by major variance in theory of recovery or defense, undisclosed until after the trial is underway, is

a long-established ground for granting a new trial motion.” Sanford v. Crittenden Mem'l Hosp.,

141 F.3d 882, 886 (8th Cir. 1998) (granting new trial due to plaintiff's expert's mid-trial shift in

testimony); see also Perez-Perez v. Popular Leasing Rental, Inc., 993 F.2d 281, 286-88 (1st Cir.

1993) (granting new trial where plaintiff introduced new theory of liability not included in pretrial

order); Conway         v.   Chem.   Leaman   Tank       Lines,   Inc.,   687   F.2d   108,   112   (5th

Cir.1982) (new theory by expert witness introduced midtrial constituted unfair surprise justifying

a new trial); Becton Dickinson & Co. v. Tyco Healthcare Group LP, No. 02-1694, 2006 WL

890995, at *10-12 (D. Del. Mar. 31, 2006) (granting new trial in patent case where plaintiff

advanced new theory of infringement at trial).

         A single erroneous ruling may justify a new trial, as may the cumulative effect of all such

rulings. See Walker, 652 F.2d at 714; Thompson, 722 F.3d at 979 (“Cumulative prejudice occurs

when (1) multiple errors occurred at trial; and (2) those errors, in the context of the entire trial,

where so severe as to have rendered the trial fundamentally unfair.”) (internal formatting omitted)

(Citing Christmas v. City of Chicago, 682 F.3d 632, 643 (7th Cir. 2012)); see also Kiefel v. Las

Vegas Hacienda, 404 F.2d 1163 (7th Cir. 1969) (upholding district court grant of a new trial based

on cumulative errors and awarding sanctions against party who vexatiously multiplied the

proceedings); Hillard v. Hagranes, 197 F.R.D. 358, 361 (N.D. Ill. Feb. 4, 2000).

         The Seventh Circuit has said that “[i]f a verdict is based on false testimony, the district

judge has the discretion under Rule 59 to grant the injured party a new trial.” Antevski v.




                                                    3
4843-4145-6306, v. 1
   Case: 1:17-cv-02849 Document #: 277 Filed: 01/22/20 Page 7 of 28 PageID #:9464




Volkswagenwerk Aktiengesellschaft, 4 F.3d 537, 540 (7th Cir. 1993). False testimony also can be

considered a form of “fraud” under Rule 60(b)(3), and courts have noted that there is no

substantive difference in the standard for assessing a motion for new trial based on introduction of

false testimony under Rules 59(a) and 60(b)(3). See White v. Anthology, Inc., 2009 WL 4215096,

at *2 (N.D. Ill. Nov. 16, 2009). As such, to succeed on this argument under either Rule

59(a) or 60(b)(3), Plaintiffs must show that they maintained a meritorious claim at trial and that

because of Defendants’ fraud or misrepresentation— in this case, the presentation of false

testimony—they were prevented from fully and fairly presenting that claim. See Lonsdorf v.

Seefeldt, 47 F.3d 893, 897 (7th Cir. 1995).

         A. Defendants’ Changed Position Caused Unfair Surprise to Plaintiffs and Requires
            the Grant of New Trial.

         At trial, for the first time, Defendants took the position that the February 8th sanction letter,

issued to the Julka family, contained a “typographical error,” and for the first time, argued that the

Julka boys did not engage in academic dishonesty or cheating. As will be discussed in detail below,

Defendants’ position prior to trial always was that the boys engaged in academic dishonesty and

therefore the February 8th and April 15th letters were proper disciplinary records and made no

mention of a typo.

         Dr. Wennstrom, at trial, testified for hours the morning of December 17, 2019 during

questioning by Plaintiffs’ counsel. During that time, there was significant discussion pertaining to

certain language contained in her February 8th letter, but she made no mention of a typographical

error. Specifically, Plaintiffs' attorney asked Dr. Wennstrom to read the section of the February

8th letter containing "and your children" during her direct examination, yet she made no mention

of it being a mistake or a typographical error. See Trial Tr. Vol 2-A, at 93-94. However, after the

lunch break and following a leading question by opposing counsel, she, for the first time, stated



                                                    4
4843-4145-6306, v. 1
   Case: 1:17-cv-02849 Document #: 277 Filed: 01/22/20 Page 8 of 28 PageID #:9465




that that language was a typographical error. Id. at Vol. 2-B, at 74.

         Defendants argued that Dr. Wennstrom’s typo pertained to her finding that the Julka

children engaged in academic dishonesty and cheating and that she erroneously included “and your

children” in that letter. At trial, Dr. Wennstrom testified that there were two families who received

a letter, the Jain-Goel family and the Julka family, and those letters were largely the same in

content. Trial Tr. Vol. 2-B, at 75:9-16. She further testified “[a]nd the words ‘and your children’

were supposed to be in the Jain-Geol letter, not in the Julka letter. . .” Id. Dr. Wennstrom stated

that she did not catch the error in the letter to the Julka family when she originally drafted it, with

the assistance of legal counsel, and that she felt “terrible” about it. Trial Tr. Vol 2-B, at 75-76. Dr.

Wennstrom explained that when Ms. Libbey Massey “did her review, she found that those words

needed to come out and that letter needed to be replaced with those. . .” Trial Tr. Vol. 2-B, at 75.

Dr. Wennstrom’s false testimony at trial is completely contradictory to the testimony and position

she maintained prior to trial.

         Dr. Wennstrom’s position, prior to trial, was that the boys engaged in academic dishonesty

and cheated. In a June 15, 2016 email sent to the entire school district, she stated, “[t]his detailed

investigation ultimately resulted in the Board of Education unanimously affirmed the findings and

sanctions previously issued to both families.” See Exhibit 1, attached hereto, identified as

Plaintiffs’ Exhibit 112 at trial. At the time that she sent this email, Ms. Massey’s investigation had

concluded.

         Defendants’ Answer to Plaintiffs’ Amended Complaint
         Plaintiffs’ Amended Complaint alleged that R.J. was interviewed on February 2, 2016

regarding the Geo Bee, during which he did not implicate either himself or A.J. in any wrongdoing,

cheating, or academic dishonesty. Dkt # 93, ¶ ¶ 50, 51. Defendants denied that an interrogation

occurred and denied that R.J. did not implicate himself or A.J. in any wrongdoing, cheating or



                                                   5
4843-4145-6306, v. 1
   Case: 1:17-cv-02849 Document #: 277 Filed: 01/22/20 Page 9 of 28 PageID #:9466




academic dishonesty. Id. at ¶ 51. Clearly, at the onset of this litigation, Defendants took the position

that the Julka children committed some type of academic dishonesty and cheating. In their Answer,

Defendants admitted that Plaintiffs accurately quoted a portion of Defendant Wennstrom’s

February 8th letter, wherein she stated, “[t]he academic dishonesty and cheating which you and

your children engaged put all of the District students. . .” Id. at ¶ 54.

         Further, Defendants denied that a portion of the February 8, 2016 letter, issued to the entire

school district, stated that severe restrictions were placed on those who engaged in academic

dishonesty practices. Id. at ¶ 57. Defendants also denied that the April 15, 2016 decision, issued

as a result of the grievance complaint, found that the February 8 letter improperly stated that R.J.

and A.J. had engaged in academic dishonesty. Id. at ¶ 74.

         In their Answer, Defendants denied engaging in extreme and outrageous conduct. Id. at ¶

104. Defendants denied that they improperly sanctioned R.J. and A.J; denied that they attempted

to convince Plaintiffs that they should leave the School District; denied that they violated R.J. and

A.J.’s constitutional rights; denied retaliating against R.J.; denied concealing and/or destroying

evidence; denied improperly interrogating R.J.; denied that negative documents were improperly

inserted in R.J.’s student record file; denied making certain findings which were completely

erroneous and without merit; denied that they made the community believe that the Plaintiffs

engaged in academic misconduct; and defamed the Plaintiffs. Id. at ¶ 151. Defendants’ denial is

completely at odds with their position at trial as is evident by the following line of questioning by

defense counsel to Defendant Wennstrom:

         Q:       So when you originally drafted the letter with the assistance of your legal
                  counsel, you did not catch the error in the letter to the Julka family which
                  stated that the parents and their children had engaged in academic
                  dishonesty?

         A:       ... Yeah, that is correct.



                                                   6
4843-4145-6306, v. 1
  Case: 1:17-cv-02849 Document #: 277 Filed: 01/22/20 Page 10 of 28 PageID #:9467




         Q:       ... That was an error?

         A:       ... That was an error and it should not have happened.

         Q:       ... Do you regret that, Dr. Wennstrom?

         A:       ...Actually I feel terrible about that. And I was thankful it was caught and
                  we were eager to replace that."

Trial Tr. Vol. 2-B, at 75.

         Defendants’ Position at Summary Judgment
         Defendants maintained, in their Local Rule 56.1 Separate Statement of Undisputed

Material Facts, as an undisputed material fact, that Dr. Wennstrom concluded that the Julkas

engaged in academic dishonesty and issued two sanctions. See Docket Number (hereinafter “Dkt

#”) 159, at ¶ 33. It is evident that Defendants’ position, prior to trial, was that the February 8th

letter properly documented the School’s belief that the Julka boys engaged in academic dishonesty

and cheating. At trial, Defendants took the opposite position and consistently elicited testimony

from their witnesses that Dr. Wennstrom’s February 8th letter mistakenly found that the Julka

children engaged in academic dishonesty and cheating.

         In their Memorandum in Support of Motion for Summary Judgment, Defendants argued

that the February 2016 letter was accurate and contained no mistakes. See Dkt # 158, p. 12.

Additionally, Defendants argued in their memorandum that the February 2016 letter related to a

disciplinary issue concerning the children and therefore Defendants followed Illinois law on

retention of disciplinary records. See Dkt # 158, p. 7. This is the position that Defendants took

during a student records hearing, in which the Julkas challenged that the February 8th letter should

not be included in their children’s student records.

         Defendants’ Position at Student Record Hearing
         During that hearing, which took place on August 30, 2016, Caroline Rosselli, the School




                                                   7
4843-4145-6306, v. 1
  Case: 1:17-cv-02849 Document #: 277 Filed: 01/22/20 Page 11 of 28 PageID #:9468




District’s attorney, who also testified at trial, made no mention of a “typo” in the February 8th

letter. Instead, she argued that the inclusion of the letters in the student records was proper because

“but for such an inclusion the restrictions related to school-sponsored activities would not be

clearly communicated to future administrators.” See Dkt # 244, p. 95. Further, during that hearing,

Defendant Hanzlik testified that the findings contained in the April 15, 2016 letter “absolutely

pertained” to the Julka children and Julka family. Id. at 99. In that April letter, Hanzlik wrote “. . .

so long as there are no future incidents of academic dishonesty by you or your children. . . the

Board of Education is open to considering removal of the February 8th, 2016 letter and this letter

of April 15, 2016 from your children’s student record files. . .” See Exhibit 2, attached hereto,

identified as Plaintiffs’ Trial Exhibit 107. Furthermore, Hanzlik also testified that the School Board

affirmed all findings of Dr. Wennstrom, including the finding contained in paragraph 8, that the

Julkas and their children engaged in academic dishonesty and cheating. See Dkt. 244, p. at 102.

         Dr. Wennstrom, during that hearing, defended her February 8th letter and the findings

contained therein, specifically with respect to misconduct by the Julka children. Wennstrom

represented that her February 8th letter “was the conclusion and the findings and the restrictions

based on our internal investigation, that internal investigation lasted approximately 5 weeks.” Id.

at 130. Specifically, Dr. Wennstrom testified that the findings in her February 8th letter were

against the children and parents. Id. at 111 (emphasis added). Wennstrom testified that the findings

were against the Julka boys and parents because “there [was] no way to look at 1 through 10 and

say that a parent’s actions are separate from a child’s actions. . .” Id. at 114. She further testified

that she “did not feel that the children’s actions could be viewed as separate from the parents’

because the children could not opt out of cheating.” Id. at 120. She testified to the specific findings

of disciplinary actions she referenced in her February 8th letter. She testified that finding number




                                                   8
4843-4145-6306, v. 1
  Case: 1:17-cv-02849 Document #: 277 Filed: 01/22/20 Page 12 of 28 PageID #:9469




1, specifically, pertained to conduct by the children because they refer to intended actions by the

family pertaining to the children. Id. at 111-12. She also stated that finding number 7, specifically

pertained to the children and that the Julka children were legally responsible for the actions of their

parents. Id. at 112, 114. Defendant Wennstrom made no mention of a typo in her February 8th

letter and explained why she included the “and your children” language. Id. at 131-32.

         Moreover, Defendant Wennstrom testified that the February 8th letter that concluded the

Julka boys engaged in academic dishonesty and cheating was properly maintained in their student

files because it constituted a letter that pertained “to the educational process or programing as it

relates to children” Id. at 132. She further testified that the February 8th letter contained student

information that was specific to A.J. and R.J. because of the “and your children” language. Id. at

131. Based on the “and your children language,” Defendant Wennstrom testified that the letters

constituted student records and were properly maintained in the boys’ student files. Id. 133-35.

Wennstrom testified that the student file is the only possible place for the School to keep a letter

like the February 8th one and she felt that was in accordance with the requirements that they have

for maintaining information. Id. at 133.

          During this hearing, Wennstrom was asked specifically whether her February 8th letter

referenced any school policy that both Julka children violated. Id. at 128. Wennstrom responded

“[t]he policy number that was stated we did use this policy in writing that letter, item 8 on Page 2;

Item 2 on Page 3 were reviewed as the most appropriate for the determination made in the February

8th letter.” Id. at 128. She also testified that the context for the restrictions in the Julka matter were

essential because it was an unusual case. Id. at 135. Dr. Wennstrom’s testimony was clear that the

language pertaining to the Julka children in her February 8th letter was correct and accurately

documented a disciplinary issue requiring insertion to the children’s student records. This position




                                                    9
4843-4145-6306, v. 1
  Case: 1:17-cv-02849 Document #: 277 Filed: 01/22/20 Page 13 of 28 PageID #:9470




was opposite to the position she took at trial.

         In her deposition, Dr. Wennstrom stated that the “and your children” language was

removed as a result of the uniform grievance and Ms. Massey’s investigation. See Dkt # 164, p.

66. She further explained that after the Libbey Massey investigation, they were required to remove

the words, “and your children.” See Dkt# 164, p. 67. Dr. Wennstrom then explained the reason

why the words “and your children” were removed: “[t]he reason that those words were removed

is because—they were only removed in your letter, not in the letter for the other family, and that’s

because [R.J.] and [A.J.] did not participate that day, but that does not mean that there was not a

pervasive attempt to cheat.” See Dkt # 164, p. 67. She made no mention of a typo in her 354 page

deposition. See, Id.

         In May of 2016, Rahul Julka filed a complaint for judicial review on behalf of A.J. and R.J.

It is important to note that Rahul and Komal Julka were not named parties in that matter and it

strictly pertained to the Julka children. In that complaint, Plaintiffs, A.J. and R.J., challenged the

School Board’s ruling dated April 15, 2016, sustaining the findings in paragraph 8 of Wennstrom’s

February 8 letter relating to allegations of wrongdoing, cheating, and academic dishonesty by A.J.

and R.J. Simply put, A.J. and R.J. alleged that they were improperly identified as engaging in

academic dishonesty and cheating.

         Newspaper articles also prove that Defendants’ position prior to trial was that the Julka

boys engaged in academic dishonesty and cheating; and that the February 8th letter properly

included the “and your children” language. In a July 11, 2018 Daily Herald article, Wennstrom

responded to the allegations made in the children’s complaint challenging the determination that

they engaged in academic dishonesty and cheating. She characterized the complaint as frivolous,

groundless and unwarranted and made no mention that the February 8th letter contained a typo.




                                                  10
4843-4145-6306, v. 1
  Case: 1:17-cv-02849 Document #: 277 Filed: 01/22/20 Page 14 of 28 PageID #:9471




See Exhibit 3, attached hereto, identified as Plaintiffs’ Trial Exhibit 129.

         Email correspondence dated June 16, 2016, revealed that a media consultant for

Defendants advised that it put out a written statement to “rebut any falsehoods and provide

rationale for the District’s sanctions” after being contacted by a report from the Chicago Tribune.

See Exhibit 4, attached hereto, identified as Plaintiffs’ Trial Exhibit 77. Nowhere does anyone

acknowledge a mistake concerning the findings that the children and Rahul engaged in academic

dishonesty and cheating. In addition, Defendant Hanzlik, in an article dated June 16, 2016 from

the Daily Herald, was quoted stating: “[w]e have conclusive proof that there was intent to cheat

by the parents and that children were prepped with that material. Not once have these families

acknowledged their wrongdoing or apologized for making a mistake. So we can’t jeopardize the

reputation of the school and the district by allowing them to participate in those kinds of

contests.”See Dkt. 189-2, p 5.

         Defendant Hanzlik’s Deposition
         Defendant Hanzlik’s statements in the Daily Herald article were echoed during his

deposition. During his deposition, Hanzlik testified that he believed that the Julkas had an actual

copy of the 2016 exam. See Dkt. 168, at p. 52. Hanzlik could not say for sure whether the Julka

children ever heard any of the questions from the test materials, but believed everything Dr.

Wennstrom found during her investigation. Id. at pp. 54, 55, 61. Hanzlik was asked when Dr.

Wennstrom originally issued the sanctions on February 8th of 2016, if it was his understanding, at

that time, that the Julka boys had not done anything wrong. In response, Hanzlik testified, “[a]t

that time, it was my understanding that we needed to do something to make sure this didn't happen

again. We sent -- in this case -- the family a correct message that academic dishonesty would not

be tolerated." Id. at p. 82. Hanzlik was asked whether the modification to the February 8th, 2016

and April 15th, 2016 letters where the 'and the children' was stricken out, was a result of any state



                                                 11
4843-4145-6306, v. 1
  Case: 1:17-cv-02849 Document #: 277 Filed: 01/22/20 Page 15 of 28 PageID #:9472




litigation. Id. at pp. at 173-74. Hanzlik responded that he was aware of the state litigation and that

“[t]here was virtually every avenue pursued by the Julka family that was available. ... But do you

know whether the striking out of that language, referring to the students, was the result of any state

court litigation or not? ... I don't remember." Id. at pp 173-74.

         New Trial is Warranted Pursuant to Rules 59 and 60
         In these circumstances, a new trial is warranted. Plaintiffs were unfairly prejudiced and

surprised at trial by Defendants’ abrupt and unheralded change in factual sworn testimony in

significant and material respects and change in their theory of the case. Defendants, at the eleventh

hour, mid-trial, and without any notice, decided to defend their actions based on the conduct of

another student who did cheat and used that as a justification for the sanctions imposed. Defendants

presented new factual theories at trial that Plaintiffs never had been afforded the opportunity to

test or challenge through discovery.

         The Defendants’ last-minute defense that the accusatory language attributed to the Julka

children was a “typo” stood in stark contrast to their position for the nearly four years leading up

to the trial. Plaintiffs were required to prove that the Defendants intentionally published false

information about them and included the false allegations into the student record. If the jury

believed that the accusatory language concerning the children was in fact a “typo” they could not

conclude that the Defendants’ actions were intentional and/or outrageous. The “typo” defense was

falsely asserted during the trial in a last-ditch effort to save their case.

         Prior to the “typo” defense being raised, the evidence showed that the Julka boys, as well

as the father, did nothing wrong but were nonetheless falsely accused. The evidence showed that

the February 8, 2016 letters clearly alleged that the entire family engaged in academic dishonesty.

Wennstrom recognized this. Roselli recognized this. Hence, the sudden change. Plaintiffs lost all

credibility with the jury at this point considering it promised them that the evidence would prove



                                                   12
4843-4145-6306, v. 1
  Case: 1:17-cv-02849 Document #: 277 Filed: 01/22/20 Page 16 of 28 PageID #:9473




intentional misconduct on the part of the Defendants. Had this sham defense been raised when it

was supposed to have been, Plaintiffs would have had the opportunity to challenge this during the

discovery process. Defendants’ conduct was manifestly unfair and inconsistent with both the letter

and spirit of discovery and is incompatible with the truth-seeking function of trial requiring a new

trial.

         Defendants’ New Theory That the Jain Investigation Justified Its Actions
         As the trial progressed and the evidence came in, the Defendants recognized that it was

becoming very clear to the jury that the decision to portray the Julkas as cheaters to the entire

community was not appropriate. The evidence established, at best, that Ms. Julka attempted to

cheat but withdrew her children from the competition. Clearly the Defendants recognized that their

charges directed at an entire family were improper based upon an attempt to cheat at something as

trivial as a “spelling bee.” Accordingly, the Defendants changed theories mid trial.

         After almost four years of the Defendants claiming that the Julkas’ misconduct was of such

importance that it required the severe penalty, the Defendants suddenly maintained that the fact

that the Jain child actually competed in the contest was the most compelling reason to justify the

harsh sanctions. Plaintiffs were essentially forced to litigate the Jain case. What is more, Plaintiffs

had to fight this battle without any documents concerning the Jain case. The Defendants prevented

Plaintiffs from using anything related to the Jain case as demonstrated by their motion in limine.

More important, Plaintiffs had no reason to believe that Defendants would change their theory

during the trial by using the actions of the Jain case as a fresh defense to justify their acts taken

against the Julkas.

         Prior to trial, Defendants submitted a motion in limine seeking to bar the use or any

testimony related to the privilege log from case number 17-cv-0002, S. Jain v. Butler Illinois

School District 53, et al, on relevance grounds. See Dkt# 232, p. 8-9. At the pretrial conference,



                                                  13
4843-4145-6306, v. 1
  Case: 1:17-cv-02849 Document #: 277 Filed: 01/22/20 Page 17 of 28 PageID #:9474




Defense counsel further argued that testimony about the privilege log produced in the Jain case

was irrelevant because it was “a different lawsuit under circumstances that, you know, no one here

would be competent to talk about. . .” Pretrial Transcript, at 26. Despite this, at trial, Defendants’

made the Jain case relevant.

         Defendants Failed to Disclose Evidence Required by Federal Rule of Civil Procedure
         26(e) and Provided False Testimony

         At trial, Defendants presented, for the first time, a one-page document that they purported

to be from Defendant Voliva’s day-planner listing her schedule for June 3, 2015. See Exhibit 5,

attached hereto, identified as Defendants’ Exhibit 165 at Trial. Defendants argued that this

document proved that Defendant Voliva met with the Julkas in regard to the 2015 cheating

incident. Federal Rule of Civil Procedure 26(e) requires that “[a] party who has made a disclosure

under Rule 26(a) - or who has responded to an interrogatory request for production, or request for

admission – must supplement or correct its disclosure in response: . . . if the party learns that in

some material respect the disclosure or response is incomplete or correct, and if the additional or

corrective information had not otherwise been made known to the other parties during the

discovery process or in writing.” Discovery in this matter closed on October 19, 2018, yet the

Document in question, according to the Defendants was created in 2015.

         The purpose of Rule 26(a)(1) "is to accelerate the exchange of basic information about the

case and to eliminate the paperwork involved in requesting such information." FED. R. CIV. P.

26(a) advisory committee's note. Although Rule 26(e) allows for supplementation after the

discovery cutoff, its purpose is to prevent unfair surprise at trial by ensuring that the other party

has adequate notice of the new information. See Fast Food Gourmet, Inc. v. Little Lady Foods,

Inc., No. 05 C 760, 2007 U.S. Dist. LEXIS 77439, 2007 WL 3052944, *3 (N.D. Ill. Oct. 18, 2007);

see also Talbert v. City of Chicago, 236 F.R.D. 415, 421 (N.D. Ill. 2006); see also Andrews v.



                                                 14
4843-4145-6306, v. 1
  Case: 1:17-cv-02849 Document #: 277 Filed: 01/22/20 Page 18 of 28 PageID #:9475




CBOCS West, Inc., No. 09-cv-1025-WDS-SCW, 2011 U.S. Dist. LEXIS 17505, 2011 WL 722606,

at *3 (S.D. Ill. Feb. 23, 2011); see also Goldman v. Checker Taxi Co., 325 F.2d 853, 855 (7th Cir.

1963) (citing United States v. Procter & Gamble Co., 356 U.S. 677, 682, 78 S. Ct. 983, 2 L. Ed.

2d 1077 (1958)) (discovery provisions in the Federal Rules intended to make “trial less a game of

blindman's buff and more a fair contest with the basic issues and facts disclosed to the fullest

practicable extent.").

         Additionally, this Court’s standing pretrial order rules require identification of “all exhibits

a party may introduce at trial.” This requirement has the purpose of, among many things, avoiding

unfair surprise at trial and permitting the opposing party to make objections so that issues of

admissibility can be addressed in a manner that will not disrupt the flow of the trial or unduly

impose on the jury. In this case, Defendants failed to produce this document throughout the course

of discovery and failed to identify this document as a potential trial exhibit. Defendants should

have disclosed this document during discovery as the 2015 Blue Slip is and was a large subject of

Plaintiffs’ Amended Complaint, claims and a subject in depositions.

         From the onset of these proceedings, Plaintiffs asserted that the school board included false

documents in R.J.’s student record in retaliation for the filing of the grievance. One document was

the subject of much query between the parties, the 2015 blue slip. The Julkas do not dispute that

an incident with a science test occurred on the date in question; however the Julkas insisted that

the blue slip was false for multiple reasons. The blue slip did not appear in R.J.’s student records

pursuant to the first request made by the family in March of 2016 which asked for all disciplinary

documents. Certainly, if the blue slip was prepared in June of 2015, it should have appeared in

R.J.s student record pursuant to the request. The Board concluded the grievance investigation on

April 15, 2016, denied the grievance in its entirety and upheld Dr. Wennstrom’s findings and




                                                   15
4843-4145-6306, v. 1
  Case: 1:17-cv-02849 Document #: 277 Filed: 01/22/20 Page 19 of 28 PageID #:9476




sanctions. The next two records request were done after the grievance was denied. These responses

included the blue slip at issue. The school argued that it was a mistake that the blue slip was not

included in the first response. The Julkas argued that second page was fabricated because, among

other reasons, it stated that both Julka parents and R.J. were present for a meeting with Ms. Voliva

the same day that the blue slip was prepared. Another concern held by the Julkas was that the blue

slip was filled out by Ms. Voliva, not the teacher who witnessed the misconduct. Moreover, the

signature block for the student was left blank. Additionally, the Julkas were alarmed that page one

of the blue slip appeared to have two different versions. The most significant concern was that

page two referenced a parent meeting held on June 3, 2015. This dispute was raised in pleadings

and was the subject of extensive written and oral discovery.

         Although Plaintiffs' counsel questioned Ms. Voliva considerably throughout her deposition

about the disputed meeting with the Julka parents, she at no point raised the planner in any way.

See Exhibit 6, attached hereto at pp. 38-40. Furthermore, she recalled very limited details regarding

the meeting, such as who contacted the parents or what day the meeting took place. Id. Principal

Voliva, under sworn deposition testimony, stated that both Julka parents physically came to the

school and she met with them and Plaintiff R.J. to discuss the Blue Slip incident. Id. at pp. 39, 40.

At trial, Defendant Voliva recalled, definitively, that her meeting with the Julkas took place on

June 3, 2015. See Trial Tr. Vol. 4-B, at 109. Defendants then introduced the one-page document

from her day planner to substantiate this assertion. See Trial Tr. Vol. 4-B, at 109. Ms. Voliva's

inconsistent testimony throughout the pre-litigation process into the trial is muddled by the

testimony of Mr. Adam Nicholson at trial.

         Mr. Nicholson testified that he brought the incident to Voliva's attention on June 3, 2015,

while she testified at trial that the incident occurred on June 2, 2015 and that same day, she




                                                 16
4843-4145-6306, v. 1
  Case: 1:17-cv-02849 Document #: 277 Filed: 01/22/20 Page 20 of 28 PageID #:9477




scheduled the meeting for June 3, 2015. See Trial Tr. Vol. 4-B, at 113; Vol. 5-A, at 48.

Furthermore, Nicholson stated that he did not see Dr. and Mrs. Julka on June 3, 2015, but trusted

Voliva's account of a meeting occurring. See Trial tr. Vol. 5-A, at 63. However, Nicholson testified

that he brought R.J. to Ms. Volivas’ office and did not leave her office until 12:35. This makes it

clear that Ms. Voliva’s planner was inaccurate. No meeting occurred between Dr. and Mrs. Julka

and Ms. Voliva on June 3, 2015 at 12:30. Mr. Nicholson's testimony further contradicts the

statements made on the blue slip, which state that R.J. was present at the meeting and honest with

his parents. Nicholson’s testimony proves that Voliva gave false testimony as discussed in more

detail below. Trial Tr. Vol. 5-A, at 51.

         During her deposition, Ms. Voliva explained that R.J.’s missing signature on the blue slip

was due to her writing it after the end of the school year and because student signatures are not

required on these slips. See Exhibit 6, at 41. However, at trial she gave inconsistent testimony of

when the blue slip was written and the reasoning as to why R.J.’s signature was not present. See

Trial Tr. Vol. 3-A, at 65, 66, 69, 70, 71. Further, Nicholson’s trial testimony contradicted Voliva’s

in that he testified he and Ms. Voliva prepared the blue slip together after school on June 3, 2015.

See Trial Tr. Vol. 5-A, at 49.

         The planner was a significant piece of evidence to corroborate Ms. Voliva’s defense that

the meeting occurred and thus was authentic. If the jury believed that the meeting did not happen

it had to conclude that the document was false. What is more, based on the other suspicious factors

regarding the blue slip, the jury certainly could have concluded that the blue slip was prepared and

inserted into R.J.’s student record after the family had the audacity to challenge the school’s

determination that the family committed academic dishonesty. The school recognized that it

imposed severe sanctions against the Julkas and communicated these finding to every parent,




                                                 17
4843-4145-6306, v. 1
  Case: 1:17-cv-02849 Document #: 277 Filed: 01/22/20 Page 21 of 28 PageID #:9478




student and faculty member in District 53, including those not affiliated with the Julkas’ school.

         The evidence showed that the school was extremely concerned about the teachers and

administrators being perceived in a negative light as a result of their extreme actions against a

family, who ultimately did not cheat. The insertion of a previous incident of academic dishonesty

against R.J. was seen by the school as a factor to justify their outrageous behavior against the

Julkas. The school was petrified that the community would consider their publicly disclosed

sanctions against a family that did not cheat in something as minor as a “spelling bee” to be

undeserved and unnecessary. In short, their behavior would have been seen by the jury to be so

outrageous and so extreme in degree as to exceed the bounds of decency. This is precisely the

language the jury was left to consider in the jury instructions during their deliberations. In

conjunction with the other evidence in this case, the jury would have concluded that the

falsification of the blue slip was wrongful conduct done by the school and Ms. Voliva in an effort

to shield themselves from outside criticism for the issue which had become a hot topic in the

community, especially after the Julka’s challenged the schools actions first in the grievance.

         It is important to note that Ms. Voliva’s testimony concerning the calendar was after she

provided damaging testimony earlier at trial. Ms. Voliva testified that she did not believe it was

proper to notify the entire school district of Ms. Wennstrom’s findings and sanctions. Trial Tr.

Vol. 3-A, at 48-49. Her testimony on this point proved that the School and the Board improperly

informed the community that the Julkas were cheaters. As a Defendant in this case, her testimony

alone proved Plaintiffs’ claims for intentional infliction of emotional distress. Moreover, since it

is undisputed that they improperly inserted into R.J.’s student record false findings concerning

allegations of academic dishonesty and cheating, the jury would have been left with no conclusion

other than the school put these records in the file to protect themselves from any backlash arising




                                                18
4843-4145-6306, v. 1
  Case: 1:17-cv-02849 Document #: 277 Filed: 01/22/20 Page 22 of 28 PageID #:9479




out of the Julkas’ challenge to their authority.

         Defendants had a duty to disclose the one-page document from Voliva’s planner prior to

trial and were required, per the Court’s standing order to identify it as a potential trial exhibit. They

did neither and Plaintiffs were harmed and prejudiced by the introduction of this document as an

exhibit and Voliva’s testimony pertaining to it. As an initial matter, throughout the pendency of

this litigation, Plaintiffs maintained that this meeting never occurred and Defendants asserted that

a meeting occurred, but never identified a specific date, apart from claiming the meeting took place

around the end of the school year, and that both Julka parents were physically present. Had

Plaintiffs been on notice of the specific date this alleged meeting took place, by virtue of disclosing

the one-page document from Voliva’s planner, Plaintiffs could have fronted this issue with Rahul

Julka. Plaintiffs could have elicited testimony from Rahul that he never attended a meeting on June

3, 2015 pertaining to the Blue Slip and he would have corroborated that assertion based on the

simple fact that he was at work.

         Voliva’s unequivocal testimony that this meeting occurred on June 3, 2015 with both Julka

parents is false and such a meeting with Dr. Julka present was impossible because he was at work

in Merrillville, Indiana. On this point, Ms. Voliva’s testimony at trial cannot be reconciled with

the affidavit of Jennifer Lynn Ashcroft, who affirmed that Dr. Julka was present for his work duties

on June 3, 2015 in Merrillville, Indiana. See Dkt # 188-7. Ms. Ashcroft served as Rahul Julka’s

main medical assistant while he was employed at the Dalal Medical Corporation in Merrillville,

Indiana. Id. In her affidavit, Ms. Ashcroft stated that Dr. Julka’s schedule for Wednesday, June 3,

2015, between 9:00 am and 1:00 pm, included inpatient rounds/consultations, and procedures at

Methodist Hospital in Gary, Indiana. Id. It further stated that Dr. Julka’s schedule for Wednesday,

June 3, 2015, between 1:00 pm and 5:00pm included outpatient office/consultations/follow-up




                                                   19
4843-4145-6306, v. 1
  Case: 1:17-cv-02849 Document #: 277 Filed: 01/22/20 Page 23 of 28 PageID #:9480




patient visit at 5825 Broadway, Ste #B, Merrillville, Indiana, 46410. Ms. Ashcroft concluded her

affidavit by avowing that Dr. Julka was present for his work duties on June 3, 2015 at the specified

times and locations indicated. Id. Plaintiffs presented this Affidavit in their memorandum in

opposition to Defendants’ motion for summary judgment. See Id; See also, Dkt # 185, p 6. In

addition, Plaintiffs presented redacted medical records of Dr. Julka’s patients to corroborate that

Dr. Julka was working during the time this alleged meeting occurred. See Dkt # 188-6.

         Considering the affidavit and medical records, Ms. Voliva’s testimony cannot stand and

her testimony is further proven false by Mr. Nicholson’s trial testimony. On this point, Mr.

Nicholson testified at trial as follows:

    -    "And when -- and where was this prepared? ... In her office. ... Had you met with Rohan at
         any point before this document was prepared? ... When -- in the morning that day, we went
         to her office to talk about it and that's when we had a conference with the student and I
         went back to teaching after that and then I didn't see, we didn't do this until the end of the
         day, until -- because I had class the afternoon. ... Okay. So you, Mrs. Voliva, and Rohan,
         the three of you had a conference? ... Yes." Trial Tr. Vol. 5-A, at 49:8-19.

    -    "What time of the morning? ... First hours of the day, somewhere between 8:50 and 10:50.
         ... 8:50 and 10:50. And so when you get this -- you didn't know -- strike that. When you
         first hear this news somewhere between 8:50 in the morning and 10:50 in the morning, you
         go and you speak to Ms. Voliva, correct? ... Well, first I looked at the test and I looked at
         the book and I tried to piece it together myself and I talked to Rohan and then went to her."
         Trial Tr. Vol. 5-A, at 59:18-60:2.

    -    "So how long would it have been after you had dropped him off approximately at the
         science class? ... 20 minutes. ... Okay. So 20 minutes after the class starts, you pull Rohan
         out, you talk to him about this incident, right? ... Yes." Trial Tr. Vol. 5-A, at 60:6-11.

    -    "Well, it was plan time. After I talked to him, I went back and that's when I would have
         talked to Ms. Voliva because he didn't seem to want to have a conversation about it." Trial
         Tr. Vol. 5-A, at 60:14-16.

    -    "And so what time do you think you talked to Mrs. Voliva about this? ... My schedule from
         this year is in my head. ... I get it. ... It would have been probably 9:30, 10:00 o'clock."
         Trial Tr. Vol. 5-A, at 60:17-21.




                                                  20
4843-4145-6306, v. 1
  Case: 1:17-cv-02849 Document #: 277 Filed: 01/22/20 Page 24 of 28 PageID #:9481




    -    "But if it was -- if the science class started at 10:50, then it would have been shortly after
         10:50 that you would have spoken to Ms. Voliva, correct? ... Yes." Trial Tr. Vol. 5-A, at
         61:8-11.

    -    "So it wouldn't be 8:50. It would have to be somewhere in between the earliest I guess it
         could be would be like 9:30, does that sound right, assuming that it started at 8:50 that day,
         not 10:50, the earliest that you would have talked with Rohan is about 9:30? ... I would
         have talked to him, yeah, about 9:30. ... Okay. So I guess using the same logic, if class --
         the science test started at 10:50 that day, then the earliest you would have talked to Rohan
         would have been 11:30 that morning? ... Well, it wouldn't have been because I didn't have
         plan time at 10:30." Trial Tr. Vol. 5-A, at 61:16-62:2.

    -    "When you went and spoke with Ms. Voliva, did you have Rohan with you that first time?
         ... Yes. ... Okay. And the blue slip was -- that misconduct was discussed with Ms. Voliva
         and Rohan being there, correct? ... Yes." Trial Tr. Vol. 5-A, at 62:14-19.

    -    "So were you -- do you know -- do you know what time the parents came in? ... In the
         afternoon. ... Okay. It would have been sometime after I believe you said you had to go to
         class? ... It would have been after. ... Just let me finish if you don't mind. It would have
         been sometime after 12:30 when you went to class, correct? ... After 12:35, yes." Trial Tr.
         Vol. 5-A, at 63:4-13.

Plaintiffs have established that Voliva gave false testimony at trial along with Dr. Wennstrom and

Mr. Hanzlik, as demonstrated above. In order to succeed on a Rule 60(b)(3) motion to set aside a

judgment on the grounds of fraud or misconduct, “the victim of the fraud or misconduct need only

show that it affected his ability to present his case, not that he would have won had the fraud or

misconduct not occurred.” Ty, Inc. v. Softbelly’s Inc., 353 F.3d 528, 536 (7th Cir. 2003)(reversed

in part on other grounds, 517 F.3d 494 (7th Cir. 2008), citing Lonsdorf v. Seefeldt, 47 F.3d 893,

897 (7th Cir. 1995). Clearly, in addition to meeting their burden pursuant to Rule 59, Plaintiffs

have also met their burden to succeed on a Rule 60(b)(3) motion to set aside judgment on grounds

of fraud and misconduct. In addition, relief under Rule 60(b)(3) can include sanctions. Id. Plaintiffs

asks the Court to award attorneys' fees and costs for the trial of this matter. Plaintiffs also asks the

Court to award attorneys' fees for the bringing of this motion to set aside the judgment and the

motion for a new trial.




                                                  21
4843-4145-6306, v. 1
  Case: 1:17-cv-02849 Document #: 277 Filed: 01/22/20 Page 25 of 28 PageID #:9482




         In this motion, Plaintiffs have stopped short of alleging intentional misconduct by the

attorney for the defendants. The reason is Plaintiffs don’t deem it proper to make such a serious

accusation without sufficient proof, notwithstanding the fact that defense counsel alleged that

counsel for Plaintiffs acted in bad faith at one point in the trial. See Trial Tr. Vol-3A, at pp 58-

59The court quickly and definitively rejected defense counsel’s baseless accusation. Trial Tr. Vol-

3A, at 58-59. Certainly additional discovery may determine this issue and plaintiff will defer to

the court on this matter to determine if it is necessary.

         B. The Jury’s Verdicts Were Against the Manifest Weight of the Evidence.

         Finally, the jury’s verdicts were against the manifest weight of the evidence. The Supreme

Court has long recognized that a district court can grant a motion for a new trial if the verdict was

against the weight of the evidence. Gasperini v. Ctr. for Humanities, Inc., 518 U.S. 415, 433

(1996); Byrd v. Blue Ridge Rural Elec. Coop., Inc., 356 U.S. 525, 540 (1958); Montgomery Ward

& Co. v. Duncan, 311 U.S. 243, 251 (1940). In considering whether a new trial is warranted, the

district court has the power to get a general sense of the weight of the evidence, assessing the

credibility of the witnesses and the comparative strength of the facts put forth at trial. See,

e.g., Byrd, 356 U.S. at 540 (“The trial judge in the federal system has powers denied to the judges

of many States to comment on the weight of evidence and credibility of witnesses....”); United

States v. Washington, 184 F.3d 653, 658 (7th Cir. 1999) (“In considering the weight of

the evidence, the court must necessarily consider the credibility of the witnesses.”); Bob Willow

Motors, Inc. v. Gen. Motors Corp., 872 F.2d 788, 798 (7th Cir. 1989) (“In ruling on a motion for

a new trial, the judge may consider the credibility of witnesses, the weight of the evidence, and

anything else which justice requires.”). If, after evaluating the evidence, the district court is of the

opinion that the verdict is against the manifest weight of the evidence, like it is in this case,




                                                  22
4843-4145-6306, v. 1
  Case: 1:17-cv-02849 Document #: 277 Filed: 01/22/20 Page 26 of 28 PageID #:9483




a new trial is appropriate. ABM Marking, Inc. v. Zanasi Fratelli, S.R.L., 353 F.3d 541, 544 (7th

Cir. 2003).

         The evidence presented at trial in Plaintiffs favor was overwhelming in this case. With

respect to Count I, Plaintiffs presented substantial and uncontroverted evidence that Defendant

School Board placed disciplinary records and other negative materials in R.J.’s student records.

Plaintiffs’ also presented uncontroverted evidence that the grievance filed on behalf of R.J. was a

reason why the School Board placed the disciplinary records and other negative materials in R.J.’s

student record. Plaintiffs presented direct evidence of the School Board’s retaliatory motive.

Lastly, Plaintiffs presented direct evidence that the Board’s conduct would deter an ordinary

person in R.J.’s circumstances from engaging in similar speech. In viewing the evidence, even in

the light most favorable to Defendants, the jury’s verdict on Count I was against the manifest

weight of the evidence presented at trial.

         To succeed on their claim for intentional infliction of emotional distress (hereinafter

“IIED”), Plaintiffs had the burden of establishing by a preponderance of the evidence that: (1) the

defendant’s conduct was so outrageous in character, and so extreme in degree, as to exceed the

bounds of decency; (2) the defendant intended to inflict emotional distress on the plaintiff or knew

there was a high probability that his or her conduct would inflict emotional distress on plaintiff;

(3) the defendant’s conduct caused the plaintiff emotional distress so severe that no reasonable

person could be expected to endure it. This does not require the Plaintiff to have sought or received

medical treatment. See Dkt # 267, p. 11. Plaintiffs presented overwhelming evidence in their favor

on the remaining IIED claims against all Defendants.

         Plaintiffs presented substantial and uncontroverted evidence that the Defendants engaged

in various forms of extreme and outrageous conduct and intended to inflict emotional distress and




                                                 23
4843-4145-6306, v. 1
  Case: 1:17-cv-02849 Document #: 277 Filed: 01/22/20 Page 27 of 28 PageID #:9484




knew that there was a high probability that such conduct would inflict emotional distress on

Plaintiffs. This conduct ranges from engaging in a campaign of retaliatory acts for filing a

grievance, imposing unjust sanctions against the Julka children, publicizing the Julkas’ purported

dishonesty, to referring to R.J. as “the boy who cried wolf.” Defendants were aware of A.J. and

R.J.’s young age and knew that their age made them more susceptible to emotional distress.

Defendants knew the importance of academic success to A.J. and R.J. Testimony at trial revealed

that the School is largely competitive and consists of students who excel academically. Further

testimony revealed that academic competitions are very important to the students who attend

Butler, including A.J. and R.J.

           Plaintiffs established by overwhelming and uncontradicted evidence that as a result of

Defendants conduct A.J. and R.J.: (1) suffered a negative impact on their reputation; (2) were

called and believed to be cheaters; (3) were harassed at school by other students; (4) believed to

have engaged in academic misconduct despite any evidence supporting the same; (5) and were

prohibited from advancing their educational opportunities at school. The minor children were

ostracized because of the allegations of cheating levied against them. They lost friends. A.J. and

R.J. suffered, and continue to suffer from gastrointestinal issues. On this basis alone, Plaintiffs are

entitled to a new trial.

    III.      Conclusion

           WHEREFORE, for the reasons set forth herein above, Plaintiffs respectfully request that

this Court grant their request for a New Trial pursuant to Rule 59, or in the alternative, Rule 60,

and for any other relief that this Court deems proper.




                                                  24
4843-4145-6306, v. 1
  Case: 1:17-cv-02849 Document #: 277 Filed: 01/22/20 Page 28 of 28 PageID #:9485




Dated: January 22, 2020                                            Respectfully Submitted,


                                                           By:     s/Daniel Q. Herbert
                                                                          Attorney for Plaintiffs

                                                            Daniel Q. Herbert, ARDC #6273940
                                                                          The Herbert Law Firm
                                                                  206 S. Jefferson St., Suite 100
                                                                         Chicago, Illinois 60661
                                                                                 (312) 655-7660
                                                              Dan.herbert@danherbertlaw.com




                               CERTIFICATE OF SERVICE

I hereby certify that on January 22, 2020, the foregoing document was filed with the Clerk of the
Court using the CM/ECF system. I certify that all participants in the case are registered CM/ECF
users and that service will be accomplished by the CM/ECF system.

                                                           /s/ Daniel Q. Herbert




                                               25
4843-4145-6306, v. 1
